August 9, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        JAMES R. SOYARS, Appellant

NO. 14-15-00461-CV                          V.

          ROTHCHILD FAMILY PARTNERSHIP #2, LTD., Appellee
                 ________________________________

       This cause, an appeal from the judgment in favor of appellee, Rothchild
Family Partnership #2, Ltd., signed April 27, 2015, was heard on the transcript of
the record. We have inspected the record and find no error in the judgment. We
order the judgment of the court below AFFIRMED.

      We order appellant, James R. Soyars to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.